     Case 2:20-cv-00171 Document 17 Filed 01/15/21 Page 1 of 2 PageID #: 1216

                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


RHONDA JEAN HINES,

                           Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00171

ANDREW SAUL,
Commissioner of Social Security,

                           Defendant.


                                        ORDER

        This action was referred to United States Magistrate Judge Dwane L. Tinsley

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. On December 16, 2020, Magistrate Judge Tinsley

submitted his Proposed Findings & Recommendations [ECF No. 16] (“PF&R”) and

recommended that the court GRANT Claimant’s request to reverse the

Commissioner’s decision [ECF No. 13], DENY the Commissioner’s request to affirm

his decision [ECF No. 14], REVERSE the final decision of the Commissioner, and

REMAND this matter to the agency for further proceedings. Neither party timely

filed objections to the PF&R nor sought an extension of time.

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de

novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).
  Case 2:20-cv-00171 Document 17 Filed 01/15/21 Page 2 of 2 PageID #: 1217

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DISMISSES without prejudice this matter from the docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.


                                       ENTER:       January 15, 2021




                                          2
